Corrigan, J.,
dissenting. In the trial court, this defendant waived a jury, was tried by the court, and convicted of armed robbery. The person who was robbed, the cashier-in the store, positively identified defendant as one of the two robbers.
On June 22,1972, when defendant was under arrest for this robbery, he was fully advised of his rights to remain silent, to have an attorney present, and that anything he said could be used against him, under the Miranda case, by two detectives. He signed a waiver of those rights.. He was on parole from the penitentiary for another crime. He was certainly familiar with the Miranda warnings. His parole officer visited him in the jail on two occasions in the next few days, during the second of which the defendant volunteered his participation in this robbery. The parole officer did not repeat the Miranda warnings on these visits, and there is no requirement that they be repeated. The parole officer testified as to defendant’s admission .to him of participation in the crime. The parole officer is not a law enforcement officer within the meaning of the Miranda case.
*230'Whether the majority found that this armed robber’s rights under the United States Constitution or' under the Ohio Constitution were so ignobly violated ■ that it is required to turn him loose, the record in the case establishes the fact absolutely that Terry L. Gallagher' participated in the robbery. The conviction should be affirmed.